 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 10.72

AMENDMENT NO. 2 TO THE

STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) to that certain Common Stock Purchase
Agreement dated as of December 6, 2017, by and between XOMA (US) LLC, a Delaware
limited liability company (“XOMA”), having an address of 2200 Powell Street,
Suite 310, Emeryville, CA 94608 and Rezolute, Inc. (formerly known as AntriaBio,
Inc.), a Delaware corporation (“Rezolute”), having an address of 1450 Infinite
Drive, Louisville, CO 80027, as amended by Amendment No. 1 dated March 30, 2018
(the “Stock Purchase Agreement”), is entered into by and between XOMA and
Rezolute effective as of January 7, 2019 (the “Effective Date”). Each of XOMA
and Rezolute may be referred to herein as a “Party”, or jointly as the
“Parties”. Terms used but not otherwise defined herein shall have the meanings
ascribed to them in the License Agreement.

WHEREAS, the Parties desire to amend the Stock Purchase Agreement to delete
certain section thereof that no longer apply and to update other sections in
accordance with their recent ongoing discussions;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. Amendments. Pursuant to Section 10.11 of the Stock Purchase
Agreement, the below provisions of the Stock Purchase Agreement are hereby
amended as follows:

 

(a)

Section 1.4 of the Stock Purchase Agreement is hereby deleted in its entirety.

 

 

(b)

Section 1.5 of the Stock Purchase Agreement is hereby deleted in its entirety.

 

 

(c)

Section 2 of the Stock Purchase Agreement is hereby amended and restated to read
in its entirety as follows:

 

2. PUT OPTION

 

The Company hereby grants the Purchaser the right and option to put 5,000,000
Shares to the Company and the Company agrees to make best efforts to purchase
the Shares or to facilitate the orderly sale of the Shares to a third party (the
“Put Option”). Upon the occurrence of the Put Option Triggering Event, the
Purchaser shall be permitted to exercise portions of the Put Option at any time
thereafter, from time to time, by delivering written notice(s) to the Company
(the “Put Option Exercise Notice”) indicating its agreement to sell all or a
portion of the Shares in exchange for the payment by the Company or a third
party buyer (arranged by the Company) to the Purchaser at the Put Option
Purchase Price (as defined below), such amount to be payable by wire transfer of
immediately available funds within 15 days after the date of receipt by the
Company of the Put Option Exercise Notice. The “Put Option Triggering Event”
shall mean the failure of the Company to list its shares of Common Stock on the
Nasdaq Stock Market or a similar national exchange on or prior to December 31,
2019. The “Put Option Purchase Price” per Share shall mean the average of the
closing bid and asked prices of the Common Stock quoted on the Principal Market
on the date of the Put Option Exercise Notice. The costs of effecting a sale of
the Shares pursuant to this Section 2 shall be borne by the Company.

Notwithstanding the foregoing, in no event will XOMA put more than 2,500,000 of
Shares to the Company in calendar year 2020.

 

Section 2. Effect of Amendment. Except as expressly provided for herein, all
terms and conditions of the License Agreement shall remain in full force and
effect.

Section 3. Governing Law. The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be
governed by and construed in accordance with the laws of the State of California
without any reference to any rules of conflicts of laws.

Section 4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

REZOLUTE, INC.

By: /s/ Keith Vendola

Name: Keith Vendola

Title:   CFO

 

XOMA (US) LLC

By: /s/ Jim Neal

Name: Jim Neal

Title:   CEO

 

 